Citation Nr: 1444571	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-14 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral eye condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO determined that the Veteran's claim of service connection for bilateral hearing loss should be reopened because new and material evidene was received with respect to the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issues on the title page of this decision are characterized to reflect this jurisdictional matter.


REMAND

On his June 2012 substantive appeal, the Veteran requested a hearing before the Board by live videoconference.  This hearing was scheduled for April 10, 2013. Prior to the hearing, the Veteran's representative requested to reschedule the hearing because the Veteran was unable to attend due to outpatient bone marrow therapy at the Seattle VA Medical Center.

The applicable regulation provides that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704(c) (2013).  The regulation also provides that a new hearing can be requested up to fifteen days after a missed hearing if good cause is shown.  38 C.F.R. § 20.704(d) (2013).  As good cause has been shown, the Veteran should be scheduled for the requested videoconference hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.704 (2013).  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

